DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 25, 2021. 
Claims 1, 4, 9, 13, 16, and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicants claims are analyzing data to determine and identify unnecessary 
Applicant further argues that the claims are patent eligible under 35 USC 101 because the pending claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that the claimed “continuous integration environment” is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05). Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Converting the determined action and the determined data”, Abstract – “convert the determined action to perform to a second format to generate a converted action to perform and/or convert the determined data to use for the action to perform to the second format to generate converted data”, Paragraph 0034 – “integrate the code testing tool 240 with the UI Maps framework 205, the code testing tool 240 may convert the information (e.g., action to be performed and/or with what data) to a format usable by the framework 205. For example, the code testing tool may convert an action to perform from a first format (e.g., gherkin format) to a second format to generate a converted action to perform and convert the data to use for the action to perform to the second format to generate converted data. The code testing tool may send, to an application framework, the converted action to perform and the converted data”, and claim 1), where convert an action to perform from a first format (e.g. gherkin format) to a second format is converting the business intelligence data into unified business intelligence data in a unified format, where the unified format is the second format as recited by Arkadyev. Applicant’s arguments are not persuasive.
The Applicant further argues the cited prior art does not disclose converting the job data into unified job data in the unified format. The Examiner respectfully disagrees. The Examiner asserts that Arkadyev teaches converting the job data into unified job data in the unified format (See Figure 2, Figure 3, Figure 8 – “Converting the determined action and the determined data”, Abstract – “convert the determined action to perform to a second format to generate a converted action to perform and/or convert the determined data to use for the action to perform to the second format to generate converted data”, Paragraph 0034 – “integrate the code testing tool 240 with the UI Maps framework 205, the code testing tool 240 may convert the information (e.g., action to be performed and/or with what data) to a format usable by the framework 205. For example, the code testing tool may convert an action to perform from a first format (e.g., gherkin format) to a second format to generate a converted action to perform and convert the data to use for the action to perform to the second format to generate converted data. The code testing tool may send, to an application framework, the converted action to perform and the converted data”, and claim 1), where the converted job data into unified job data is convert the data to use for the action to perform the second format to generate the converted data, which is the job being performed as recited by Arkadyev. Applicant’s arguments are not persuasive.
The Applicant further argues the cited prior art does not disclose based on the at least one job flag, at least one of: (i) removing at least one of the one or more jobs from the continuous integration environment and (ii) adjusting an execution frequency for at least one of the one or more jobs within the continuous integration environment. The Examiner respectfully disagrees. The Examiner asserts that Chauhan et al. teach based on the at least one job flag, at least one of: (i) removing at least one of the one or more jobs from the continuous integration environment and (ii) adjusting an execution frequency for at least one of the one or more jobs within the continuous integration environment (See Figure 2A, Figure 6, Paragraph 0045, Paragraph 0078 – transformations can include removing a portion of an event (e.g., a portion used to define event boundaries, extraneous text, characters, etc.) or removing redundant portions of an event”, and claim 1), where Paragraph 0078 specifically discloses removing a portion of an event or removing redundant portions of an event based on the flags. Applicant’s arguments are not persuasive.

Examiner Recommendation
The Examiner recommends amending in more details as to what each converting step actually entails by defining how each conversion is performed (steps/functions), defining what the data entails (e.g. business intelligence data and job data), and claiming what the unified format entails. If amended into the claims the currently cited prior art would likely be overcome (further search and consideration would be required). The details as to how the conversions are performed could also potentially help in terms of eligibility with reference to Example 42 2019 PEG.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 
            In the instant case (Step 1), claims 1-13 are directed toward a process, claim 20 is directed toward a product, and claims 13-19 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward receiving business intelligence data comprising data regarding a plurality of utilized product features; receiving job data comprising one or more jobs, wherein each job executes within a continuous integration environment and relates to at least one of a plurality of tested product features; converting the business intelligence data into unified business intelligence data in a unified format; converting the job data into unified job data in the unified format; generating a feature map between the utilized product features and the tested product features based on the unified business intelligence data and the unified job data; determining an insufficient mapping of the feature map between a tested product feature and at least one of the plurality of utilized product features; identifying at least one job flag based on the insufficient mapping; and based on the at least one job flag, at least one of: (i) removing at least one of the one or more jobs from the continuous integration environment and (ii) adjusting an execution frequency for at least one of the one or more jobs within the continuous integration environment (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving business data and job data, analyzing that data to determine what product features are present between a tested product feature and a utilized product feature and flagging the job if the mapping is insufficient allowing a human user to make modification before the software deployment occurs, which is a commercial interaction. The Applicant’s claimed limitations are comparing utilized software features to tested software features to determine if there are issues using job flags with the test software before deployment, where the results of the comparison are merely displayed to a human user to make appropriate adjustments, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving business intelligence data comprising data regarding a plurality of utilized product features and receiving job data comprising one or more jobs” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity. The Examiner notes that “removing at least one of the one or more jobs from the continuous integration environment and (ii) adjusting an execution frequency for at least one of the one or more jobs within the continuous integration environment” merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Also, the claimed “continuous integration environment, processor, memory, instructions, 
In addition, dependent claims 2-12 and 14-19 further narrow the abstract idea and dependent claims 6 and 18 additionally recite “removing the at least one job flag from a continuous integration environment” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
The claimed “continuous integration environment, processor, memory, instructions, system, and non-transitory computer readable medium” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-12; System claims 13-19; and Product claim 20 recite a continuous integration environment, processor, memory, instructions, system, and non-transitory computer readable medium; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0081 and 0088 and Figure 6. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving business intelligence data comprising data regarding a plurality of utilized product features and receiving job data comprising one or more jobs” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The Examiner notes that “removing at least one of the one or more jobs from the continuous integration environment and (ii) adjusting an execution frequency for at least one of the one or more jobs within the continuous integration environment” have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See Chauhan et al US 2016/0308733 A1 at least Paragraph 0078). When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-12 and 14-19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6 and 18 additionally recite “removing the at least one job flag from a continuous integration environment” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arkadyev (US 2017/0185509 A1) in view of Chauhan et al. (US 2016/0308733 A1).

Regarding Claim 1: Arkadyev teaches a method comprising (See Figure 1, Figure 2, Figure 3, and claim 1): 
receiving business intelligence data comprising data regarding a plurality of utilized product features (See Figure 2, Figure 3, Abstract, Paragraph 0007 – “one or more user interface elements on the second user interface page”, Paragraph 0021 – “The framework 100 may comprise features 110. The features 110 may comprise a user story and/or test definition files. The framework 100 may comprise scenarios 115. The scenarios 115 may comprise acceptance criteria and/or tests for a given feature”, Paragraph 0023, Paragraph 0031, Paragraph 0036, Paragraph 0073, and claim 1); 
receiving job data comprising one or more jobs, wherein each job executes within a continuous integration environment and relates to at least one of a plurality of tested receive a set of instructions for testing one or more user interface pages of an application under test”, Paragraph 0007 – “map one or more user interface elements on a first user interface page of the application under test”, Paragraph 0018 – “automating behavior-driven development (BDD) scenarios … BDD automation”, Paragraph 0031, Paragraph 0073, Paragraph 0100 – “test script feature”, Paragraph 0119, and claim 1); 
converting the business intelligence data into unified business intelligence data in a unified format (See Figure 2, Figure 3, Figure 8 – “Converting the determined action and the determined data”, Abstract – “convert the determined action to perform to a second format to generate a converted action to perform and/or convert the determined data to use for the action to perform to the second format to generate converted data”, Paragraph 0034 – “integrate the code testing tool 240 with the UI Maps framework 205, the code testing tool 240 may convert the information (e.g., action to be performed and/or with what data) to a format usable by the framework 205. For example, the code testing tool may convert an action to perform from a first format (e.g., gherkin format) to a second format to generate a converted action to perform and convert the data to use for the action to perform to the second format to generate converted data. The code testing tool may send, to an application framework, the converted action to perform and the converted data”, and claim 1); 
converting the job data into unified job data in the unified format (See Figure 2, Figure 3, Figure 8 – “Converting the determined action and the determined data”, Abstract – “convert the determined action to perform to a second format to generate a converted action to perform and/or convert the determined data to use for the action to perform to the second format to generate converted data”, Paragraph 0034 – “integrate the code testing tool 240 with the UI Maps framework 205, the code testing tool 240 may convert the information (e.g., action to be performed and/or with what data) to a format usable by the framework 205. For example, the code testing tool may convert an action to perform from a first format (e.g., gherkin format) to a second format to generate a converted action to perform and convert the data to use for the action to perform to the second format to generate converted data. The code testing tool may send, to an application framework, the converted action to perform and the converted data”, and claim 1); 
generating a feature map between the utilized product features and the tested product features based on the unified business intelligence data and the unified job data (See Figure 3, Paragraph 0007 – “mapping database configured to map one or more user interface elements on a first user interface page of the application under test to one or more of a second user interface page of the application under test or one or more user interface elements on the second user interface page”, Paragraph 0031 – “map one or more user interface elements on a first user interface page of the application under test to … one or more user interface elements on the second user interface page”, Paragraph 0034, Paragraph 0073, Paragraph 0082, and claim 1); 

Arkadyev does not specifically disclose determining an insufficient mapping of the feature map between a tested product feature and at least one of the plurality of utilized product features, identifying at least one job flag based on the insufficient mapping, and based on the at least one job flag, at least one of: (i) removing at least one of the one or 
determining an insufficient mapping of the feature map between a tested product feature and at least one of the plurality of utilized product features (See Figure 2A, Figure 2B, Paragraph 0019, Paragraph 0024, Paragraph 0028, Paragraph 0036, Paragraph 0038 – “determining available features of a current deployment of an application (block 202), determining deployed features of the current deployment of the application (block 204), determining un-deployed features of the current deployment of the application (block 206)”, and claim 1 – “determining un-deployed features of the current deployment of the application”); 
identifying at least one job flag based on the insufficient mapping (See Figure 2A, Figure 2B, Paragraph 0024 – “a deployment completeness GUI for an application can include a deployment percentage indicative of a percentage of the available features that are deployed in a current deployment of the application”, Paragraph 0028, Paragraph 0036 – “provide an indication of un-deployed features 154”, Paragraph 0045 – “providing an interactive deployment completeness GUI (also referred to as a “feature management GUI”) indicating feature deployment (block 210) can include providing an interactive dashboard that provides indications of deployed features, un-deployed features, deployed data models, and/or un-deployed data models for a current deployment of the application”, and claim 1 – “causing display of a deployment graphical user interface (GUI) that comprises an indication of the un-deployed features
and based on the at least one job flag, at least one of: (i) removing at least one of the one or more jobs from the continuous integration environment and (ii) adjusting an execution frequency for at least one of the one or more jobs within the continuous integration environment (See Figure 2A, Figure 6, Paragraph 0045, Paragraph 0078 – “transformations can include removing a portion of an event (e.g., a portion used to define event boundaries, extraneous text, characters, etc.) or removing redundant portions of an event”, and claim 1).

The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the software testing system of Arkadyev to incorporate the flagging of jobs of Chauhan et al. in order to ensure any potential errors in the software are noticed before deployment, thereby ensuring proper software deployment.

Regarding Claim 2: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev does not disclose the following. However, Chauhan et al. further teach wherein the at least one job flag comprises an unnecessary job related to a tested product feature with no corresponding utilized product feature in the feature map (See Figure 2A, Figure 2B, Paragraph 0024 – “a deployment completeness GUI for an application can include a deployment percentage indicative of a percentage of the available features that are deployed in a current deployment of the application”, Paragraph 0028, Paragraph 0036 – “provide an indication of un-deployed features 154”, Paragraph 0045 – “providing an interactive deployment completeness GUI (also referred to as a “feature management GUI”) indicating feature deployment (block 210) can include providing an interactive dashboard that provides indications of deployed features, un-deployed features, deployed data models, and/or un-deployed data models for a current deployment of the application”, claim 1, and claim 5 – “determining at least one of the available features that is configured to use input data from a data source and for which the current deployment of the application is properly configured to receive the input data from the data source in the current deployment of the application and the input data is not received from the data source in the current deployment of the application”).  
The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the software testing system of Arkadyev to incorporate the flagging of jobs of Chauhan et al. in order to ensure any potential errors in the software are noticed before deployment, thereby ensuring proper software deployment.

Regarding Claim 3: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev does not disclose the following. However, Chauhan et al. further teach: 
wherein the business intelligence data further comprises data regarding a plurality of developed product features (See Figure 2A, Figure 2B, Abstract, Paragraph 0019 – “what features are deployed (e.g., properly setup for use in a current deployment of the application)”, Paragraph 0024, Paragraph 0028, Paragraph 0034 – “A listing of deployed features 152 may include a listing of available features that are deployed in a current deployment of the application”, Paragraph 0038 – “determining deployed features of the current deployment of the application (block 204)”, Paragraphs 0040-0042, and claim 1);
and the at least one job flag comprises a stale job related to a tested product feature with no corresponding developed product feature in the feature map (See Figure 2A, Figure 2B, Paragraph 0024 – “a deployment completeness GUI for an application can include a deployment percentage indicative of a percentage of the available features that are deployed in a current deployment of the application”, Paragraph 0028, Paragraph 0036 – “provide an indication of un-deployed features 154”, Paragraph 0045 – “providing an interactive deployment completeness GUI (also referred to as a “feature management GUI”) indicating feature deployment (block 210) can include providing an interactive dashboard that provides indications of deployed features, un-deployed features, deployed data models, and/or un-deployed data models for a current deployment of the application”, claim 1 – “causing display of a deployment graphical user interface (GUI) that comprises an indication of the un-deployed features”, and claim 6 – “determining at least one of the available features that is configured to use input data from a data source and for which and the current deployment of the application does not include an application to provide the input data from the data source”).  

The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have 

Regarding Claim 4: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev does not disclose the following. However, Chauhan et al. further teach wherein the at least one job flag comprises a wasteful job containing configured to execute at a frequency that exceeds a threshold set based on a number of utilized product features in the feature map corresponding to the tested product feature (See Figure 2A, Figure 2B, Abstract, Paragraph 0024 – “a deployment completeness GUI for an application”, Paragraph 0028, Paragraph 0034 – “determined that at least a threshold percentage of deployments of the application include populating the unsuccessful log-on key indicator feature using log-on data provided by a particular type of authentication application executing on an authentication server, then the unsuccessful log-on key indicator feature may be mapped to a condition that includes the particular type of authentication application executing on an authentication server”, Paragraph 0045, Paragraph 0047 – “deployment percentage indicative of a percentage of the available features 150 that are deployed in a current deployment of the application”, and claim 1).  
The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the software testing system of Arkadyev to incorporate the flagging of jobs of 

Regarding Claim 5: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev does not disclose the following. However, Chauhan et al. further teach wherein the at least one job flag comprises a missing job corresponding to a utilized product feature with no corresponding tested product feature in the feature map (See Figure 2A, Figure 2B, Paragraph 0024 – “a deployment completeness GUI for an application can include a deployment percentage indicative of a percentage of the available features that are deployed in a current deployment of the application”, Paragraph 0028, Paragraph 0036 – “provide an indication of un-deployed features 154”, Paragraph 0045 – “providing an interactive deployment completeness GUI (also referred to as a “feature management GUI”) indicating feature deployment (block 210) can include providing an interactive dashboard that provides indications of deployed features, un-deployed features, deployed data models, and/or un-deployed data models for a current deployment of the application”, claim 1 – “causing display of a deployment graphical user interface (GUI) that comprises an indication of the un-deployed features”, and claim 6 – “determining at least one of the available features that is configured to use input data from a data source and for which and the current deployment of the application does not include an application to provide the input data from the data source”).  
The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have 

Regarding Claim 6: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev does not disclose the following. However, Chauhan et al. further teach removing the at least one job flag from a continuous integration environment corresponding to the job data (See Figure 2A, Figure 2B, Paragraph 0019 – “suggestions for deploying the un-deployed feature) can be determined”, Paragraph 0024 – “a deployment completeness GUI for an application can include a deployment percentage indicative of a percentage of the available features that are deployed in a current deployment of the application”, Paragraph 0028 – “a suggested course of action that can be taken to deploy the feature”, Paragraph 0036 – “provide an indication of un-deployed features 154”, Paragraph 0045 – “providing an interactive deployment completeness GUI (also referred to as a “feature management GUI”) indicating feature deployment (block 210) can include providing an interactive dashboard that provides indications of deployed features, un-deployed features, deployed data models, and/or un-deployed data models for a current deployment of the application”, Paragraph 0044, Paragraph 0053, claim 1 – “causing display of a deployment graphical user interface (GUI) that comprises an indication of the un-deployed features”, and the Examiner interprets that once the suggested course of action to deploy the feature is complete the job flag will be removed based on the repeated steps on Figures 2A-2B of Chauhan et al.).  


Regarding Claim 7: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev does not disclose the following. However, Chauhan et al. further teach generating a job recommendation based on the at least one job flag (See Figure 2A, Figure 2B, Abstract, Paragraph 0019 – “suggestions for deploying the un-deployed feature) can be determined”, Paragraph 0028 – “a suggested course of action that can be taken to deploy the feature”, Paragraph 0034 – “the mapping 150 may also include a mapping of one or more suggestions or conditions for deploying the feature”, Paragraph 0036, Paragraph 0044, Paragraph 0053, and claim 1).  
The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the software testing system of Arkadyev to incorporate the recommendations of Chauhan et al. in order to ensure any potential errors in the software are noticed before deployment, thereby ensuring proper software deployment.

Regarding Claim 8: Arkadyev in view of Chauhan et al. teach the limitations of claim 7. Arkadyev does not disclose the following. However, Chauhan et al. further teach wherein the job recommendation includes one or more recommendations selected from the group consisting of: (i) removing a flagged job associated with at least one job flag, (ii) adjusting an execution frequency of the flagged job, and (iii) creating a new job to test a utilized product feature (See Figure 2A, Figure 2B, Paragraph 0019 – “suggestions for deploying the un-deployed feature) can be determined”, Paragraph 0024 – “a deployment completeness GUI for an application can include a deployment percentage indicative of a percentage of the available features that are deployed in a current deployment of the application”, Paragraph 0028 – “a suggested course of action that can be taken to deploy the feature”, Paragraph 0036 – “provide an indication of un-deployed features 154”, Paragraph 0045 – “providing an interactive deployment completeness GUI (also referred to as a “feature management GUI”) indicating feature deployment (block 210) can include providing an interactive dashboard that provides indications of deployed features, un-deployed features, deployed data models, and/or un-deployed data models for a current deployment of the application”, Paragraph 0044, Paragraph 0053, claim 1 – “causing display of a deployment graphical user interface (GUI) that comprises an indication of the un-deployed features”, and claim 10 – “wherein the indication of the condition comprises an interactive link that is user selectable to cause the condition to be condition to be satisfied to deploy the un-deployed feature or to navigate to a location for satisfying the condition to deploy the un-deployed feature”).  
The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one 

Regarding Claim 9: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev further teach wherein converting the job data into the unified job data comprises: analyzing one or both of (i) a job name of a job and (ii) a job parameter of a job to identify a tested product feature (See Figure 2, Figure 3, Figure 4 – “Label, Action, Input”, Figure 5 – “Page Name, UIMaps”, Figure 7 – “Start Page, Target Page, Action Name”, Figure 8 – “Converting the determined action and the determined data”, Abstract – “convert the determined action to perform to a second format to generate a converted action to perform and/or convert the determined data to use for the action to perform to the second format to generate converted data”, Paragraph 0033 – “the action information may be formatted as UIMap.Fill or UITable.Filter, and the data may be formatted as <DataSheetName, RowNumber/RowLabel>”, Paragraph 0034 – “integrate the code testing tool 240 with the UI Maps framework 205, the code testing tool 240 may convert the information (e.g., action to be performed and/or with what data) to a format usable by the framework 205. For example, the code testing tool may convert an action to perform from a first format (e.g., gherkin format) to a second format to generate a converted action to perform and convert the data to use for the action to perform to the second format to generate converted data. The code testing tool may send, to an application framework, the converted action to perform and the converted data”, and claim 1).  

Regarding Claim 12: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev further teaches wherein the business intelligence data represents one or both of developer behavior regarding the product feature and customer behavior regarding the product feature (See Figure 2, Figure 3, Abstract – “receive a set of instructions for testing one or more user interface pages of an application under test”, Paragraph 0004, Paragraph 0007 – “map one or more user interface elements on a first user interface page of the application under test”, Paragraph 0031, Paragraph 0069 – “The workstations may be used by, for example, agents or other employees of an institution (e.g., a financial institution) and/or customers of the institution”, Paragraph 0073, Paragraph 0096, Paragraph 0100 – “test script feature”, Paragraph 0119, and claim 1).

Regarding Claims 13-20: Claims 13-20 recite limitations already addressed by the rejections of claims 1-9 and 12 above; therefore the same rejections apply.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arkadyev (US 2017/0185509 A1) in view of Chauhan et al. (US 2016/0308733 A1) and further in view of Jaroker (US 2013/0124600 A1).

Regarding Claim 10: Arkadyev in view of Chauhan et al. teach the limitations of claim 1. Arkadyev in view of Chauhan et al. do not disclose the following. However, Jaroker further teaches wherein the business intelligence data comprises one or more of the data types consisting of: customer support data, customer relationship management (CRM) data, software deployment”, Paragraph 0046 – “a Solution 307 may include commands to compile a Linux Kernel using parameters specific to a Target's hardware; compile and customize an Apache web server; compile and customize databases such as MySql and utilities such as PHP; and, install a CRM/ERP software application such as Compiere”, Paragraph 0121, Paragraph 0288 – “SLA benchmarks may include such performance measures as network throughput, transactions per second, web site latency, uptime, etc”, and claim 1).  
The teachings of Arkadyev, Chauhan et al., and Jaroker are related because all are performing analysis involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the software testing system of Arkadyev in view of Chauhan et al. to incorporate the customer data of Jaroker in order to ensure customer experienced issues with the software are also corrected on software deployments.

Regarding Claim 11: Arkadyev in view of Chauhan et al. and further in view of Jaroker teach the limitations of claim 10. Arkadyev further teaches wherein the business intelligence data comprises a plurality of data types, and wherein converting the business intelligence data into the unified business intelligence data comprises: converting data of each of the plurality of data types into converted data in the unified format; and removing duplicate entries within the converted data (See Figure 2, Figure 3, Figure 8 – “Converting the determined action and the determined data”, Abstract – “convert the determined action to perform to a second format to generate a converted action to perform and/or convert the determined data to use for the action to perform to the second format to generate converted data”, Paragraph 0034 – “integrate the code testing tool 240 with the UI Maps framework 205, the code testing tool 240 may convert the information (e.g., action to be performed and/or with what data) to a format usable by the framework 205. For example, the code testing tool may convert an action to perform from a first format (e.g., gherkin format) to a second format to generate a converted action to perform and convert the data to use for the action to perform to the second format to generate converted data. The code testing tool may send, to an application framework, the converted action to perform and the converted data”, and claim 1).  
Arkadyev further teaches converted data (See Abstract and Paragraph 0034). Arkadyev does not specifically disclose removing duplicate entries within the data. However, Chauhan et al. further teach removing duplicate entries within the data (See Paragraph 0078 – “apply transformations to data to be included in events at block 1205. For log data, such transformations can include removing a portion of an event (e.g., a portion used to define event boundaries, extraneous text, characters, etc.) or removing redundant portions of an event”).
The teachings of Arkadyev and Chauhan et al. are related because both are testing software involved with software deployment. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the software testing system of Arkadyev to incorporate the removal of duyplicate pieces of data of Chauhan et al. in order to ensure any potential errors in the software are not modified multiple times, thereby ensuring proper software deployment.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Examiner, Art Unit 3683                                       3/8/2021